Title: From Thomas Jefferson to Froullé, 26 May 1795
From: Jefferson, Thomas
To: Froullé, Jean François



Dear Sir
Monticello in Virginia May 26. 95.

Having too far forgot my French to write a letter of any length in that language, I must address you in English which you will readily get translated. Your letter of Dec. 17. 1792. having been put into the box of books which you sent me, did not get to my hands till Feb. 3. 1794. the box having been sent from port to port in America by various mistakes, before it reached me. It happened unfortunately that being shipped from Havre in the winter, the books, as always happens in a winter passage, had been much wetted, and lying wet in America for a twelvemonth before they were opened, were some of them completely rotted. In this way the volumes of plates to the Encyclopedie suffered more than any others, because being larger that the rest, they were laid in the top of the box, and received the first and greatest effect of the salt water. To guard against this in future I must desire any books I receive from you to be packed in a good trunk, covered with leather, or rather with sealskin: and to repair the loss I sustained on the last occasion I note in the catalogue now sent 4. volumes of plates of the Encyclopedie which were so entirely rotten that the leaves, on attempting to open them, fell into powder. I must pray you to procure these 4. volumes anew, or my edition of the work will be incomplete and of little value. I hope that an original subscriber who has taken the work from the beginning, and means to do it to the end, will be indulged in this. Your last envoie was from the 39th. jusques et compris the 52d. livraison. I am now to desire you to send what has been published since, that is to say the 53d. and subsequent livraisons, with the other books I shall note. Among these I beg you to distinguish the Greek edition of Pilpay’s fables published at Berlin, the Geoponica and the sequel of Aeschylus published at Hale and to spare no trouble in getting them. Mr. Monroe our minister plenipotentiary at Paris will receive the books and pay you for them. I shall be happy always to hear from you, to learn that you preserve your health, and that you have not suffered by the civil storms which have been blowing over your head, being with great and sincere esteem and attachment Dear Sir Your friend & servt.

Th: Jefferson



Books which Mr. Froullé is desired to send me.
  XLIVe. livraison. Encyclopedie Planches de la botanique. Premiere livraison. This volume contained 200. pages of Discours and from the 1st. to the 100th. plate.
  the next volume of Planches de la Botanique (the label being rotted off,  cannot be copied.) It contained Discours page 201. to 352. and Plate 101. to 200.
  another volume of which the label was rotted. The title page Ornithologie printed in 1790. It contained the Introduction Ixxx. pages. plate 178. to 230. of birds, and plate 1. to 48. of Quadrupeds.
  LIe. livraison. Encyclopedie Planche d’hist. natur. XIIe. partie. Insectes. It contained Discours page. 193. to 320. and plate 66. to 165. of Insects.
  The above is a description of the 4. volumes wanting to be replaced in the former part of the work.
  Encyclopedie methodique. Whatever has come out since the 52d. livraison, to-wit the 53d. and subsequent livraisons.
  Cepede. Whatever has come out since his four first volumes 12mo. of Ovipares.
  Schütz Aeschylus. Halae. I have the Prometheus vinctus. Agamemnon. Septem adversus Thebas. and Persae which came out in 1782.3.4. and I want what has come out since.
Diodorus Siculus. The 4to. edition Gr. Lat. if to be had. Send no other.
  Denys d’Halicarnasse en François.
  Eutropius. cum metaphrasi Graeca Paeanii. 8vo.
  Histoire du bas empire par Le Beau. 22. v. 12mo.
  Iornandes, Isidoris, Warnefridus &c. ex editione Gronovii. Amstalodami. 1655. 8vo.
  Histoire du grand Genghiscan par Petit de la Croix. 12mo. Paris 1710. la vie ou Memoires de Timour Beg par Petit de la Croix. 4. v. 12mo. Paris 1722.
  les institutions de Timour Beg par Langlés. Paris 1787.
  Histoire de la revolution par Rabaud de St. Etienne.
  Istoria del Peru dal Molina. Monsr. Molini bookseller at Paris promised to get this work for me from Italy. Apply to him for it.
  

  Lettres d’Abelard. Lat. Fr. 1723. 2. vols. 12mo.
}
par Dom Gervaise. voyez Dictionnaire de L’Avocat. Abaillard.


la vie d’Abelard. 1720. 2. vol. 12mo.


  Moralistes Anciens. par L’evesque. 14. vols. petit format.
  Zimmerman de la Solitude par Mercier.
  Droit des gens moderne de l’Europe par Martens. 12mo. 2. vols. in 1.
  Pilpay’s fables in Greek by Simeon Seth. Starck. Berlin. 1697. 12mo.
  Geoponica Constantine. Gr. Lat. Niclas. Lipsiae. 1781. 2. v. 8vo.
  Oeconomie rurale de Saboureux. 6. v. 8vo.
  Deipnosophistes d’Athenée par Marolles. 4to.
  Morelli Lexicon Graeco-Latino-Gallicum. petit in 8vo.

  Elemens de l’art de la teinture par Bertholet. 2. v. 8vo. Didot.
  l’art de bien faire les glaces d’office, par Emy. Paris. Le Clerc. 1768.
  lettre d’Helvetius sur Montesquieu. brochure qui a paru 1789.
  Connoissance des tems for 1795. and as much later as has been published all to be bound except the Encyclopedie


